DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 4/6/2021, stemming from an interview with Mr. Jonathan Urbanek on 3/31/2021.
The application has been amended as follows: 
	13. (Currently Amended)   A sprinkler comprising:
	a frame having an upper portion, a lower portion, and at least one support member connecting the upper and lower portions; 
	a through opening of the upper portion of the frame, the through opening including a circular central portion flanked by two polygonal portions;
	a wall of the frame upper portion extending about the through opening and having a radially inner surface defining at least a portion of the through opening and a radially outer surface opposite the inner surface, the radially outer surface of the wall of the frame upper portion being outside of the through opening;
	a deflector for deflecting fluid outwardly from the sprinkler;
	a brake assembly rotatably supporting the deflector, the brake assembly permitting uninterrupted, continuous rotational movement of the deflector throughout 360 degrees of movement; 
	at least one first detent and at least one first recess of the brake assembly and the radially outer surface of the wall of the frame upper portion configured to be engaged on an opposite side of the wall from the through opening of the frame upper portion and releasably couple the brake assembly to the radially outer surface of the wall of the frame upper portion, the at least one first detent and the at least one recess of the brake assembly and the radially outer surface of the wall of the frame upper portion engaged radially outward of the through opening of the frame upper portion with the brake assembly releasably coupled to the frame upper portion;

	the brake assembly being removable from the frame upper portion when the deflector is aligned with one of the flanking polygonal portions of the through opening of the frame upper portion;
	a nozzle configured to direct fluid upwardly toward the deflector; and
	at least one second detent and at least one second recess of the nozzle and the frame lower portion adapted to releasably couple the nozzle to the frame lower portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sprinkler assemblies that include structure facilitating attachment and detachment are known in the art. Specifically, U.S. Patent Publication No. 2004/0262426 to Antonucci, U.S. Patent No. 5,671,886 to Sesser, U.S. Patent No. 5,224,653 to Nelson, and U.S. Patent Publication No. 2009/0008484 to Feith, amongst others, disclose sprinklers that include structure configured to facilitate efficient attachment and detachment of constituent parts. 
The current claims define over known prior art, putting forth a structure that includes an opening shaped with a circular portion flanked by two polygonal portions, and a subassembly that is removable through the opening, only when the deflector is aligned with either of the polygonal portions. The configuration provides for security of the subassembly, and convenient removal of the deflector and braking structure, while the sprinkler frame remains in place. This benefits the sprinkling process, as it alleviates the need to repeatedly position a sprinkler frame.
While there is art that puts forth removal of a subassembly from a base, none of which includes the arrangement of structure put forth by the instant claims. The claims define over known prior art, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752